600 F.2d 1192
UNITED STATES of America, Plaintiff-Appellee,v.William George DUNBAR, M. D., Defendant-Appellant.
Nos. 78-1602, 78-5050.
United States Court of Appeals,Fifth Circuit.
Aug. 1, 1979.

Randall M. Clark, Brunswick, Ga., for defendant-appellant.
Wm. T. Moore, Jr., U. S. Atty., Katherine L. Henry, William H. McAbee, II, Asst. U. S. Attys., Savannah, Ga., Wade Livingston, William C. Bryson, Washington, D. C., for plaintiff-appellee.
(Opinion March 26, 1979, 5 Cir., 591 F.2d 1190)
Before BROWN, Chief Judge, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE, KRAVITCH, and JOHNSON, Circuit Judges.

BY THE COURT:

1
A majority of the Judges in active service, on the Court's own motion, having determined to have this case reheard en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc on briefs without oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.